Citation Nr: 1224825	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for a duodenal ulcer.

2.  Whether new and material evidence was received in order to reopen a claim for service connection for a skin disorder.

3.  Entitlement to service connection for a digestive disorder.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959 and from October 1961 to August 1962.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a January 2008 rating decision issued by the Regional Office (RO) in Roanoke, Virginia.  It was previously remanded for additional development in May 2011. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2010 hearing.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a digestive disorder and for a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim for service connection for a digestive disorder (duodenal ulcer) was previously denied in a rating decision in April 1982.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the April 1982 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a digestive disorder.

3.  The Veteran's claim for service connection for a skin condition was previously denied in a rating decision in September 1990.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the September 1990 rating decision is new and relates to an unestablished fact necessary to substantiate a claim for service connection for a skin disorder.


CONCLUSIONS OF LAW

1. The RO's rating decision in April 1982 denying service connection for a duodenal ulcer is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has been received to reopen the claim of service connection for a digestive disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The RO's rating decision in September 1990 denying service connection for a skin condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

4. New and material evidence has been received to reopen the claim of service connection for a skin condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken on the claims to reopen which are decided herein below, the Board finds that no further assistance in developing the facts pertinent to those claims is required at this time.  The further assistance necessary in order to develop the Veteran's service connection claims is addressed in the remand portion of this decision.

 New and Material Evidence

In an April 1982 rating decision, the RO denied service connection for a duodenal ulcer because the disorder preexisted the second period of active service and was not aggravated therein.  The evidence considered at that time included the Veteran's service treatment records and the results of a March 1982 VA examination in which the examiner noted only a history of treatment in service and a flare-up one year earlier.  There was no clear diagnosis of a current disorder.   The Veteran did not timely file a notice of disagreement with this decision, which then became final.  

In a September 1990 rating decision, the RO denied service connection for the Veteran's skin condition because it preexisted the first period of active service and was not aggravated therein.  The evidence considered at that time included the Veteran's service treatment records and the results of a March 1982 VA examination in which the examiner noted scarring but no current skin lesions or outbreak.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  

The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since April 1982 and September 1990, the RO received the following evidence: records of VA hospitalization and outpatient care from August 1972 to December 1972 and from April 1990 to January 1991; records of private hospital inpatient care in 1982; records of treatment by a private primary care physician in October 2007; records of VA outpatient care from 1999 to 2012; and the Veteran's testimony at a March 2010 Board hearing.  This evidence is new as it has not been previously considered.

The Board concludes that the 1972 and 1990-91 records of VA hospitalization and outpatient care and the 1982 records of private hospitalization are not material as they do not address either disorder on appeal. 

Regarding the upper digestive disorder, at the March 2010 hearing the Veteran denied that he had any type of digestive disorder prior to his second period of service.  He testified that he started having problems with his stomach a few months after he reentered service when he developed nausea, vomiting, diarrhea, and gas.  This testimony is presumed credible but contradicts a service record entry in which a military physician noted the Veteran's report of ulcers for one year prior to October 1961.  Military physicians told the Veteran that he had a duodenal ulcer and placed him on a bland diet.  A June 1962 discharge physical examination showed continued upper gastrointestinal symptoms.   The Veteran reported that he continued to have problems with his stomach after service to the present time.  The 2007 private primary care records and 1999 to 2012 VA outpatient records also showed ongoing care for upper gastrointestinal symptoms.  The Board concludes that this is material because it indicates that the Veteran's digestive disorder may not have preexisted service, was aggravated by service, and presented a continuity of symptoms after active service.

With regard to the Veteran's skin condition, at his March 2010 hearing the Veteran testified that his problems with his skin got much worse in service.  Prior to service, he never had a problem with cysts.  In service, he had cysts that became infected and he had to have several cysts lanced.  The Veteran believed that sweat and dirt of armored vehicle operations in the field in service aggravated his skin condition. The Veteran and his son testified that he experienced recurrent outbreaks that he self-treated.  Records of private primary care and VA outpatient care from 1999 to 2012 are silent for any recurrent face or neck lesions.  This evidence is material because it goes to whether the Veteran's skin condition was aggravated by service and whether there is a recurrent chronic skin disorder.  

As the new evidence must be considered credible for the purposes of new and material evidence analysis, the Board concludes that the evidence relates to unestablished facts and raises a reasonable possibility of substantiating claims for service connection. 


ORDER

New and material evidence having been received, the claim for service connection for a digestive disorder is reopened. 

New and material evidence having been received, the claim for service connection for a skin condition is reopened. 

REMAND

The Veteran's claims having been reopened, additional development is required.

With regard to the Veteran's digestive condition, service treatment records reflect that in October 1961 the Veteran reported that he had a problem with ulcers for one year which had been treated by his family doctor.  However, his enlistment physical from October 1961 does not mention a history of ulcers.  Nevertheless, a military examiner in October 1961 noted the Veteran's report of a one year history of ulcers.  The Veteran was diagnosed with an ulcer and placed on a bland diet.  Subsequent testing revealed a small duodenal ulcer for which he was briefly hospitalized. 

When determining service connection, a presumption of soundness applies.  
38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. Id. Lay statements by a veteran concerning a preexisting condition alone are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  

In this case, given that no ulcer was noted at entry and that the history was later reported only by the Veteran, an examination is necessary in order to determine whether the Veteran's digestive condition was aggravated by service.  Additionally, while he testified to continuous symptoms since service, the Veteran was unsure of his current diagnosis; this issue must be resolved upon examination.

With regard to the Veteran's skin condition, no skin disorder was noted on the Veteran's April 1957 entrance examination for his first period of service.  Service treatment records show treatment for various infected acne cysts.  The Veteran's separation examination in March 1959 noted that the Veteran had multiple sebaceous cysts and much scarring.  The Veteran provided testimony, presumed credible, of recurrent infections and self-treatment.  A VA examination to determine whether his cystic acne onset during service or was aggravated by service and presented a continuity of symptoms after service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for his digestive disorder.  Request that the examiner review the claims file in conjunction with the examination and note the review in the examination report.  Request that the  examiner indicate whether the Veteran currently has any chronic digestive disorder, including but not limited to a duodenal ulcer, and provide an opinion whether the current disorder first manifested in service, was aggravated (increased in level of disability) by active service, and presented a continuity of symptoms after service.  If the Veteran's stomach problem is determined to have preexisted service, the examiner must indicate whether it clearly and unmistakably (obvious and manifestly) was not aggravated by service.  The examiner should set forth a complete rationale for the conclusions.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

2.  Schedule the Veteran a VA skin examination of the face, head, and neck.  Request that the examiner review the claims file in conjunction with the examination and note the review in the examination report.  Request that examiner indicate whether the Veteran's cystic acne/sebaceous cysts were caused or aggravated by service and if there are any residuals of this disorder such as scarring or recurrent outbreaks.  If the Veteran's skin condition is determined to have preexisted service, the examiner should indicate whether it clearly and unmistakably (obvious and manifestly) was not aggravated by service.  The examiner should set forth a complete rationale for the conclusions.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

3. Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims for service connection for a digestive and for a skin disorder.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
J. W.  FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


